Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 1 of 175 PageID 4301




                                   App 0001
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 2 of 175 PageID 4302




                                   App 0002
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 3 of 175 PageID 4303




                                   App 0003
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 4 of 175 PageID 4304




                                   App 0004
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 5 of 175 PageID 4305




                                   App 0005
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 6 of 175 PageID 4306




                                   App 0006
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 7 of 175 PageID 4307




                                   App 0007
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 8 of 175 PageID 4308




                                   App 0008
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 9 of 175 PageID 4309




                                   App 0009
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 10 of 175 PageID 4310




                                   App 0010
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 11 of 175 PageID 4311




                                   App 0011
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 12 of 175 PageID 4312




                                   App 0012
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 13 of 175 PageID 4313




                                   App 0013
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 14 of 175 PageID 4314




                                   App 0014
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 15 of 175 PageID 4315




                                   App 0015
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 16 of 175 PageID 4316




                                   App 0016
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 17 of 175 PageID 4317




                                   App 0017
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 18 of 175 PageID 4318




                                   App 0018
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 19 of 175 PageID 4319




                                   App 0019
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 20 of 175 PageID 4320




                                   App 0020
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 21 of 175 PageID 4321




                                   App 0021
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 22 of 175 PageID 4322




                                   App 0022
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 23 of 175 PageID 4323




                                   App 0023
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 24 of 175 PageID 4324




                                   App 0024
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 25 of 175 PageID 4325




                                   App 0025
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 26 of 175 PageID 4326




                                   App 0026
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 27 of 175 PageID 4327




                                   App 0027
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 28 of 175 PageID 4328




                                   App 0028
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 29 of 175 PageID 4329




                                   App 0029
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 30 of 175 PageID 4330




                                   App 0030
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 31 of 175 PageID 4331




                                   App 0031
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 32 of 175 PageID 4332




                                   App 0032
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 33 of 175 PageID 4333




                                   App 0033
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 34 of 175 PageID 4334




                                   App 0034
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 35 of 175 PageID 4335




                                   App 0035
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 36 of 175 PageID 4336




                                   App 0036
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 37 of 175 PageID 4337




                                   App 0037
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 38 of 175 PageID 4338




                                   App 0038
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 39 of 175 PageID 4339




                                   App 0039
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 40 of 175 PageID 4340




                                   App 0040
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 41 of 175 PageID 4341




                                   App 0041
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 42 of 175 PageID 4342




                                   App 0042
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 43 of 175 PageID 4343




                                   App 0043
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 44 of 175 PageID 4344




                                   App 0044
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 45 of 175 PageID 4345




                                   App 0045
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 46 of 175 PageID 4346




                                   App 0046
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 47 of 175 PageID 4347




                                   App 0047
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 48 of 175 PageID 4348




                                   App 0048
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 49 of 175 PageID 4349




                                   App 0049
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 50 of 175 PageID 4350




                                   App 0050
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 51 of 175 PageID 4351




                                   App 0051
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 52 of 175 PageID 4352




                                   App 0052
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 53 of 175 PageID 4353




                                   App 0053
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 54 of 175 PageID 4354




                                   App 0054
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 55 of 175 PageID 4355




                                   App 0055
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 56 of 175 PageID 4356




                                   App 0056
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 57 of 175 PageID 4357




                                   App 0057
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 58 of 175 PageID 4358




                                   App 0058
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 59 of 175 PageID 4359




                                   App 0059
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 60 of 175 PageID 4360




                                   App 0060
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 61 of 175 PageID 4361




                                   App 0061
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 62 of 175 PageID 4362




                                   App 0062
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 63 of 175 PageID 4363




                                   App 0063
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 64 of 175 PageID 4364




                                   App 0064
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 65 of 175 PageID 4365




                                   App 0065
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 66 of 175 PageID 4366




                                   App 0066
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 67 of 175 PageID 4367




                                   App 0067
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 68 of 175 PageID 4368




                                   App 0068
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 69 of 175 PageID 4369




                                   App 0069
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 70 of 175 PageID 4370




                                   App 0070
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 71 of 175 PageID 4371




                                   App 0071
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 72 of 175 PageID 4372




                                   App 0072
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 73 of 175 PageID 4373




                                   App 0073
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 74 of 175 PageID 4374




                                   App 0074
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 75 of 175 PageID 4375




                                   App 0075
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 76 of 175 PageID 4376




                                   App 0076
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 77 of 175 PageID 4377




                                   App 0077
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 78 of 175 PageID 4378




                                   App 0078
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 79 of 175 PageID 4379




                                   App 0079
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 80 of 175 PageID 4380




                                   App 0080
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 81 of 175 PageID 4381




                                   App 0081
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 82 of 175 PageID 4382




                                   App 0082
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 83 of 175 PageID 4383




                                   App 0083
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 84 of 175 PageID 4384




                                   App 0084
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 85 of 175 PageID 4385




                                   App 0085
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 86 of 175 PageID 4386




                                   App 0086
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 87 of 175 PageID 4387




                                   App 0087
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 88 of 175 PageID 4388




                                   App 0088
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 89 of 175 PageID 4389




                                   App 0089
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 90 of 175 PageID 4390




                                   App 0090
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 91 of 175 PageID 4391




                                   App 0091
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 92 of 175 PageID 4392




                                   App 0092
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 93 of 175 PageID 4393




                                   App 0093
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 94 of 175 PageID 4394




                                   App 0094
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 95 of 175 PageID 4395




                                   App 0095
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 96 of 175 PageID 4396




                                   App 0096
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 97 of 175 PageID 4397




                                   App 0097
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 98 of 175 PageID 4398




                                   App 0098
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 99 of 175 PageID 4399




                                   App 0099
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 100 of 175 PageID 4400




                                    App 0100
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 101 of 175 PageID 4401




                                    App 0101
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 102 of 175 PageID 4402




                                    App 0102
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 103 of 175 PageID 4403




                                    App 0103
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 104 of 175 PageID 4404




                                    App 0104
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 105 of 175 PageID 4405




                                    App 0105
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 106 of 175 PageID 4406




                                    App 0106
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 107 of 175 PageID 4407




                                    App 0107
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 108 of 175 PageID 4408




                                    App 0108
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 109 of 175 PageID 4409




                                    App 0109
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 110 of 175 PageID 4410




                                    App 0110
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 111 of 175 PageID 4411




                                    App 0111
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 112 of 175 PageID 4412




                                    App 0112
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 113 of 175 PageID 4413




                                    App 0113
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 114 of 175 PageID 4414




                                    App 0114
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 115 of 175 PageID 4415




                                    App 0115
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 116 of 175 PageID 4416




                                    App 0116
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 117 of 175 PageID 4417




                                    App 0117
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 118 of 175 PageID 4418




                                    App 0118
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 119 of 175 PageID 4419




                                    App 0119
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 120 of 175 PageID 4420




                                    App 0120
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 121 of 175 PageID 4421




                                    App 0121
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 122 of 175 PageID 4422




                                    App 0122
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 123 of 175 PageID 4423




                                    App 0123
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 124 of 175 PageID 4424




                                    App 0124
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 125 of 175 PageID 4425




                                    App 0125
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 126 of 175 PageID 4426




                                    App 0126
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 127 of 175 PageID 4427




                                    App 0127
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 128 of 175 PageID 4428




                                    App 0128
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 129 of 175 PageID 4429




                                    App 0129
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 130 of 175 PageID 4430




                                    App 0130
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 131 of 175 PageID 4431




                                    App 0131
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 132 of 175 PageID 4432




                                    App 0132
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 133 of 175 PageID 4433




                                    App 0133
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 134 of 175 PageID 4434




                                    App 0134
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 135 of 175 PageID 4435




                                    App 0135
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 136 of 175 PageID 4436




                                    App 0136
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 137 of 175 PageID 4437




                                    App 0137
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 138 of 175 PageID 4438




                                    App 0138
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 139 of 175 PageID 4439




                                    App 0139
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 140 of 175 PageID 4440




                                    App 0140
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 141 of 175 PageID 4441




                                    App 0141
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 142 of 175 PageID 4442




                                    App 0142
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 143 of 175 PageID 4443




                                    App 0143
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 144 of 175 PageID 4444




                                    App 0144
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 145 of 175 PageID 4445




                                    App 0145
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 146 of 175 PageID 4446




                                    App 0146
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 147 of 175 PageID 4447




                                    App 0147
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 148 of 175 PageID 4448




                                    App 0148
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 149 of 175 PageID 4449




                                    App 0149
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 150 of 175 PageID 4450




                                    App 0150
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 151 of 175 PageID 4451




                                    App 0151
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 152 of 175 PageID 4452




                                    App 0152
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 153 of 175 PageID 4453




                                    App 0153
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 154 of 175 PageID 4454




                                    App 0154
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 155 of 175 PageID 4455




                                    App 0155
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 156 of 175 PageID 4456




                                    App 0156
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 157 of 175 PageID 4457




                                    App 0157
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 158 of 175 PageID 4458




                                    App 0158
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 159 of 175 PageID 4459




                                    App 0159
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 160 of 175 PageID 4460




                                    App 0160
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 161 of 175 PageID 4461




                                    App 0161
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 162 of 175 PageID 4462




                                    App 0162
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 163 of 175 PageID 4463




                                    App 0163
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 164 of 175 PageID 4464




                                    App 0164
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 165 of 175 PageID 4465




                                    App 0165
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 166 of 175 PageID 4466




                                    App 0166
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 167 of 175 PageID 4467




                                    App 0167
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 168 of 175 PageID 4468




                                    App 0168
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 169 of 175 PageID 4469




                                    App 0169
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 170 of 175 PageID 4470




                                    App 0170
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 171 of 175 PageID 4471




                                    App 0171
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 172 of 175 PageID 4472




                                    App 0172
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 173 of 175 PageID 4473




                                    App 0173
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 174 of 175 PageID 4474




                                    App 0174
Case 3:19-cv-01057-B Document 154-1 Filed 07/29/21   Page 175 of 175 PageID 4475




                                    App 0175
